Citation Nr: 0601939	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-28 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
June 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied an increased rating for a cervical 
spine disability, rated as 40 percent disabling.


FINDINGS OF FACT

The veteran's cervical spine disability is manifested by 
subjective complaints of bilateral upper extremity numbness 
and weakness, functional impairment in prolonged sitting, 
standing, walking, or lifting anything over 50 pounds, and 
objective findings of mild degenerative joint disease of the 
cervical spine, fusion of the C5-6 vertebral body, broad-
based disc protrusion at C6-7, mild right neural foraminal 
narrowing at C7-T1 due to facet arthropathy, some limitation 
of motion associated with pain, no flares in the previous 12 
month's period of time, and objective findings that x-ray and 
MRI reports were not supportive of subjective neurological 
complaints.


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for a 
cervical spine disability were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5285, 
5286, 5287, 5290, 5293 (2002); Diagnostic Codes 5242, 5243 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
October 2002 rating decision, July 2003 statement of the case 
(SOC), and February 2004 and May 2005 supplemental statements 
of the case (SSOC's) that discussed the pertinent evidence, 
and the laws and regulations related to an increased claim 
for a cervical spine disability.  These documents essentially 
notified the veteran of the evidence needed to prevail on his 
claim.

In addition, in a February 2005 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in February 
2005 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the October 2002 rating decision, the RO denied 
the veteran's increased rating claim for a cervical spine 
disability.  In February 2005, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in February 2005 was not given prior 
to the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from May 2001 to August 
2004.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in April 2002 and 
March 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

The RO originally granted service connection for a cervical 
spine disability in May 1994, assigning a 40 percent 
evaluation effective June 30, 1993.

The veteran filed an increased rating claim for a cervical 
spine disability in November 2001.  He stated in March 2003 
that doctors told him that his spine condition was something 
he would have to live with and that surgery would not correct 
it.  He thus asserts that the level of his cervical spine 
disability is more severe than warranted by a 40 percent 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's cervical spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002) for 
intervertebral disc syndrome.  During the course of this 
appeal, the schedular criteria for the evaluation of 
intervertebral disc syndrome were changed effective September 
23, 2002; and the schedular criteria for diseases and 
injuries of the spine were changed effective September 26, 
2003.  In the July 2003 SOC and February 2004 SSOC, the 
veteran was provided a copy of both revised criteria and the 
opportunity to submit pertinent evidence and/or argument.  In 
VAOPGCPREC 7-2003, the VA General Counsel (GC) held that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991) (when a 
statute or regulation changes while a case involving the 
Government and a private party is pending, a court must apply 
whichever version of the law is more favorable to the 
private-party litigant.).  The GC concluded that the Karnas 
rule no longer applies in determining whether a statute or 
regulation applies to cases pending when the new provision 
was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
intervertebral disc syndrome and diseases and injuries of the 
spine and published them in the Federal Register, the 
publication clearly stated effective dates of September 23, 
2002, and September 26, 2003, respectively.  Because the 
revised regulations expressly stated effective dates and 
contained no provisions for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective dates.  

The GC also held, however, that pursuant to 38 U.S.C. 
§ 7104(a), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence, which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  VAOPGCPREC 3-2000.  
As such, the "old" rating criteria for intervertebral disc 
syndrome and other diseases and injuries of the spine applies 
to all the evidence of record; while the "new" criteria 
only applies to evidence dated since the effective dates of 
the regulatory change.

Accordingly, for the period prior to September 23, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's intervertebral disc syndrome. 
Subsequent to September 23, 2002, both the "old" rating 
criteria and the revised provisions for evaluating the 
intervertebral disc syndrome from September 23, 2002 to 
September 25, 2003 will be considered.  Subsequent to 
September 26, 2003, all the rating criteria, to include the 
"old" criteria will be considered.  

Under the previous DC 5293 for intervertebral disc syndrome, 
effective prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating; mild intervertebral disc syndrome warrants 
a 10 percent disability rating; moderate with recurring 
attacks warrants a 20 percent disability rating; severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating; and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, DC 5293 (2002).

Under new DC 5293, effective September 23, 2002 to September 
25, 2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 (2003).

Additional diagnostic codes applicable to the cervical spine 
prior to September 26, 2003 include as follows:

DC 5285 provides that a 60 percent rating is warranted for 
residuals of fracture of the vertebra without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  A 100 percent evaluation is warranted for residuals 
of fracture of the vertebra with cord involvement, bedridden, 
or requiring long leg braces.  The schedule notes that 
special monthly compensation should be considered; and with 
lesser involvements rate for limited motion, nerve paralysis.  
The schedule also provides that in other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, DC 5285 (2003) 
(effective prior to September 26, 2003).

DC 5286 provides that a 60 percent evaluation is warranted 
for complete bony fixation (ankylosis) of the spine in a 
favorable angle.  A 100 percent evaluation is warranted for 
complete bony fixation of the spine in an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, DC 5286 (2003) (effective prior to 
September 26, 2003).

Under DC 5287, a 30 percent evaluation is warranted for 
favorable ankylosis of the cervical spine; a 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
cervical spine.  38 C.F.R. § 4.71a, DC 5287 (2003) (effective 
prior to September 26, 2003).  

DC 5290 provides a 10 percent rating for slight cervical 
spine limitation of motion; a 20 percent rating for moderate 
cervical spine limitation of motion; and a 30 percent rating 
for severe cervical spine limitation of motion.  38 C.F.R. § 
4.71a, DC 5290 (2003) (effective prior to September 26, 
2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
Board notes that aside from changing DC 5293 to DC 5243, the 
criteria for rating intervertebral disc syndrome remained 
essentially unchanged after the September 26, 2003 amendment.  
See DC 5293 (2002 & 2003); DC 5243 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 
C.F.R. § 4.71a, DC 5243 (2005).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

DC 5242 evaluates degenerative arthritis of the spine (see 
also diagnostic code 5003).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

a)   Increased rating higher than 40 percent under the 
criteria prior to September 23, 2002

A May 2001 VA neurology record shows complaints of right arm 
numbness and weakness, beginning after cervical laminectomy 
C5-C6 for herniated nucleus pulposus.  A December 2000 MRI of 
the spine also was noted to show post operative changes of 
the C5-C6.

January 2002 VA physical therapy records show cervical 
flexion was increased to 40 degrees, with pain reportedly 
varying and changes minimal and temporary.  The veteran was 
instructed to engage in repetitious ranges of motion with 
heat for 15 minutes to the cervical area.  It was noted on a 
March 2002 VA neurology record that physical therapy was 
without improvement.

An April 2002 VA examination report shows complaints of 
difficulty with turning his neck; specifically, the veteran 
was unable to move his neck without turning his whole body, 
making it difficult to drive.  He also stated that his 
lifting was limited to about 50 pounds.  Orthopedic 
evaluation revealed that he flexed his neck forward to 30 
degrees and extended backward to 10 degrees.  His right and 
left lateral flexion was to 20 degrees and rotation in either 
direction was to 30 degrees.  The examiner noted that the 
veteran had to stop at those points because of pain but that 
there was no decreased range of motion against resistance or 
with repetitive motion.  The examiner also found that there 
was no incoordination of motion; the musculature of the neck 
appeared normal; and there were no postural abnormalities or 
fixed deformities.  Sensory examination was intact to 
pinprick, touch, and position sense.  The diagnosis was 
status post herniated nucleus pulposus cervical fusion C5-6, 
confirmed by x-rays; cervical radiculopathy; and degenerative 
joint disease of the cervical spine, mild, confirmed by MRI.  

A May 2002 VA MRI of the cervical spine shows fusion of the 
C5-6 vertebral body with moderate central canal narrowing and 
mild right neural foraminal narrowing at this level.  There 
also was broad-based disc protrusion at C6-7 resulting in 
moderate to severe central canal narrowing; and mild right 
neural foraminal narrowing at C7-T1 due to facet arthropathy.

An August 2002 VA hypertension examination report shows the 
veteran was status post cervical fusion for C5-6 and 
apparently had some subjective residual cervical 
radiculopathy, but had a commercial driver's license and 
drove a bus full-time.

In January 2003, a VA neurology record shows history of C5-6 
fusion with cervical spine stenosis of C6-7 and corresponding 
weakness.  The examiner noted that while the veteran's 
sensory deficit was somewhat functional, it was unclear how 
much this was affected.  The examiner also noted that surgery 
was discussed with the veteran, but the veteran was hesitant.

A February 2003 VA x-ray examination report shows fusion of 
the C5 through C6 vertebral bodies.  Mild degenerative disc 
disease was noted with anterior end plate osteophytosis, 
visualized at C6.  Disc space narrowing also was demonstrated 
at C6-7.  Facet hypertrophy was visualized at C7-T1.  There 
was no abnormal motion seen on the flexion and extension 
views; and prevertebral soft tissues were within normal 
limits.  The craniocervical alignment was satisfactory.  The 
impression was no evidence for acute injury to the cervical 
spine; status post fusion of C5-C6 with normal alignment, 
specifically no abnormal motion visualized with flexion or 
extension; degenerative disc disease and disc space narrowing 
at C6-7; and facet hypertrophy visualized at C7-T1.

A May 2003 VA neurology record shows right sided weakness of 
unclear etiology. It was noted that the veteran was seen by a 
neurosurgeon, who felt that the symptoms did not require 
surgical intervention.  The examiner found right-sided 
hemiparesis and some functional component with likely 
underlying real pathology.  The examiner noted that this was 
possibly from neck lesion, which was inoperable at that time 
and that physical therapy had been without success.  

A May 2004 VA MRI report on the cervical spine shows no 
significant change since previous cervical spine MRI in May 
2002.  Again it was noted that there was a solid old fusion 
of the C5 and C6 vertebral bodies, and mild disk bulge at C6-
7 at the level below the fusion; with mild central stenosis, 
abutting but only minimally flattening the ventral aspect of 
the cord, without major cord compression.  The spinal cord 
reportedly was normal in size, configuration, and signal 
intensity otherwise.  It was again noted that there was a 
prominent uncovertebral spur on the right at C5-6, which 
might compromise the exiting right C6 nerve root; a tiny 
right foraminal uncovertebral spur at C4-5, which might 
slightly narrow the right neural foramen; and an 
uncovertebral spur at C7-T1 on the right, which might 
compromise the exiting right C8 nerve root.  There also was 
possible mild right C6-7 neural foraminal narrowing by disk 
bulge. 

In June 2004, a VA neurology clinical evaluation shows that 
the veteran had right arm hemiparesis, right facial droop, 
and right lower extremity weakness since C5-C6 fusion for 
"herniated disc" in 1991-1992.  It was noted that the 
veteran was seen by their clinic and that it was felt this 
might be derived from "neck" lesion, but with a large 
functional component.  The examiner also noted that the 
veteran was seen by another examiner, who felt that the mild 
disc bulge seen on MRI at C6-C7 did not account for his 
symptoms.  Last, it was noted that physical therapy had been 
tried without success.  The examiner noted complaints of left 
arm weakness over the past year, gradually worsening.  The 
veteran reportedly could not play with his child anymore, or 
hang a picture on the wall.  He also complained that his left 
arm was starting to get as weak as his right upper extremity 
and that he had bilateral arm pain, more on the left.  He 
noted that the pain was constant and felt like needles going 
down the backside of his left arm and "inside" his right 
arm.  He also noted neck pain in extension and claimed that 
sensation was depressed over the entire right side.  The 
examiner's assessment was that the veteran had a history of 
"herniated disc" status post C5-C6 1991 with right upper 
extremity and right lower extremity weakness since then; but 
found that the imaging and electromyographic findings in 2001 
and 2002 and repeat MRI of the brain and cervical spine were 
not enough to explain the severity of his symptoms.  The 
examiner also noted that functional component was suspected 
at that time and was suspected at the present examination.  
The examiner stated that while mild weakness was observed in 
the left upper extremity, the attending had noted completely 
normal strength.  The examiner also indicated that 
"numbness" split the midline on the examination.  

A June 2004 VA attending neurology record shows complaints of 
left arm weakness and pain, as well as right upper extremity 
weakness and paresthesias, since neurosurgery performed a 
spinal fusion at C5-6.  Physical examination revealed facial 
droop on right, 3/5 right bicep, 4/5 right shoulder, 3/5 
tricep, and 3/5 handgrip.  The left was now 4/5 in upper 
extremity and 4/5 in right extremity.  The left extremity was 
normal.  Deep tendon reflexes were 2-3+ all over.  The 
examiner noted that the findings on the right were somewhat 
elaborated to the examination and that the impression 
included possible syrinx.

An August 2004 VA MRI report on the cervical spine shows 
normal bone marrow, effusion at C5-6, and disc degeneration 
at the C6-7 level, immediately below the fusion, impinging 
slightly on the spinal canal but not causing significant 
spinal canal narrowing.  The cervical cord appeared normal 
with no abnormal signal; the foramen magnum was normal.  
There was no evidence of syrinx or myelomalacia.  A contrast 
study was performed, which showed no abnormal contrast 
enhancement.  The examiner noted that the degenerative 
changes were better evaluated on the previous examination in 
May 2004 and that no significant changes could be identified.  
The impression was no significant change from the previous 
examination of May 2004 and no evidence of abnormal cord 
signal, syrinx, or myelomalacia.

A March 2005 VA peripheral nerves examination report shows 
the veteran indicated that within a couple of years after his 
surgery he developed facial droop and increased pain on the 
left side, trying to compensate for the right side constant 
pain, numbness, and weakness.  The veteran stated that it was 
worse with prolonged sitting, standing, or walking long 
distances and that he was unable to get into any physical 
sports with his son, which bothered him a lot.  He also noted 
that he had physical therapy in the past, but not currently.  
He indicated that he had paresthesias in all four 
extremities, worse on the right.  

The examiner stated that it should be mentioned above that 
the veteran's sensory examination had split the midline in 
the past and that it was felt that this finding was 
nonphysiological.  The neurological examination revealed that 
his strength was depressed in the right arm and right leg to 
about 3 to 4/5 with obvious give-way weakness.  Toes were 
downgoing.  Full strength was 3 to 4/5 on the right side.  
His gait was extremely antalgic, and he had difficulty 
standing on either foot and performing tandem, and was 
markedly grimaced as he performed that.  Range of motion was 
normal in most joints.  The examiner noted that the veteran 
had seen orthopedics for further range of motion.  

Diagnostic and clinical test results showed that for the 
cranial nerves, pupils were equal and reactive; discs were 
flat; extraocular movements were intact; and visual fields 
were intact to confrontation.  In the face, there was some 
minimal flattening at the right nasal labial fold, which was 
thought to be within normal limits for a person of his age; 
otherwise, the face was symmetric and intact to pinprick and 
light touch.  Bulbar and cranial nerves were normal.  
Reflexes had no asymmetry; there was a bilateral pronator 
drift; and rapid alternating movements were slightly slow on 
the right compared to the left, including finger and toe 
tapping.  Coordination sensory was decreased to pinprick and 
light touch, vibration, and all modalities on the right.  The 
examiner found that there was no respect to any radicular 
territory and that it split the midline.  The neurological 
diagnosis was C5-C6 herniated disk with fusion.  The examiner 
stated that at this point there were no objective findings on 
examination to support a diagnosis of radiculopathy; nor was 
there any relationship between any type of objective findings 
on any of the neurological tests and the veteran's symptoms.  
The examiner further found that the examination looked 
functional and that he did not agree with the last neurology 
attending who saw him that the symptoms were 
nonphysiological.  The examiner noted that the last attending 
doctor felt that the veteran's findings were "elaborated"; 
and the examiner noted he could not disagree with this 
assessment.

A March 2005 VA spine examination report notes that the 
veteran works in a business office where he had been for 
several years and had complaints of right lower extremity 
radiculopathy, and facial drooping that he claimed to be 
related to his cervical spine disability.  The veteran also 
stated that his right arm goes numb particularly at night and 
that he sleeps on his stomach with his head bent towards his 
right arm.  He also stated that he keeps his right knee 
pulled up towards his chest at night and that his right leg 
goes numb at times when he stands up particularly in the 
morning.  He indicated that his radiculopathy-type symptoms 
are intermittent in his right neck and his face.  

The examiner noted upon physical examination that in speaking 
to the veteran, there was significant magnification of 
symptoms and exaggerations.  The examiner found that forward 
flexion of the neck was limited to 30 degrees; backward 
extension was limited to 10 degrees; he only had 35 degrees 
of right flexion; and left flexion was "okay" at 40 
degrees.  Right rotation was to 80 degrees; and left rotation 
was to 80 degrees.  Palpation of the neck showed significant 
tenderness in the interscalene area on the right side and 
significant myofascial tenderness in his right neck area.  
The examiner noted that this was consistent with the tight 
levator scapulae muscle and the veteran's multiple 
concurrence that he sleeps on his stomach with his head 
cranked to the right side.  Examination of the lower 
extremities and back showed mild tenderness over where his 
lateral femoral cutaneous nerve was.  He was tender in the 
right groin over the iliopsoas muscle, but was not tender in 
the left groin over the iliopsoas muscle on the greater 
trochanter.  He had tenderness over the right femoral nerve 
in the right groin and no tenderness over the femoral nerve 
in the left groin.  He concurred that he slept with the knee 
pulled up and that he was tender over the iliopsoas muscle 
and the ilioinguinal ligament on the right side.  Deep in the 
abdomen he was not similarly tender on the left side, which 
the examiner found was consistent with a persistent, 
iliopsoas muscular strain/sprain of the right abdominal, 
behaviorally modified.  The examiner also found that the neck 
muscles were consistent with a behavioral muscular 
strain/sprain and that tightness of the neck muscles would be 
a good etiology for the face drop unless the neurologist 
found some specific central means.  The examiner's orthopedic 
opinion was that there was no relationship between the 
cervical spine disability and his upper extremity symptoms.  
The examiner found these to be behavioral, positional, and 
symptom-magnified.  The examiner also noted a decreased range 
of motion of the cervical spine, but found no evidence for a 
related lower extremity dysfunction associated with the neck 
or upper extremity dysfunction associated with the neck.  

The diagnoses showed degenerative disc disease of the 
cervical spine, confirmed by x-rays; behaviorally-related 
upper extremity symptoms and right lower extremity 
compression neuropathies that are not due to orthopedic 
dysfunction or to cervical spine dysfunction, but are 
behaviorally modified on a daily basis.  The examiner noted 
that except as detailed above, there was no current usage of 
orthosis, supportive sleeves, supports, walking aids, 
crutches, walkers, or specialized braces.  Also, the cervical 
spine joints had no flares, and no further loss in range of 
motion or functional capacity beyond that for age and gender, 
by pain, fatigue, weakness, or lack of endurance after 
repetitive usage.  There were no specific episodes of 
orthopedic dysfunction that acted as flares in the previous 
12 month's period of time.  The examiner found that the 
veteran's dysfunction appeared to be global and related to 
his tiredness, lack of sleep, and particular difficulty 
trying to sleep at night.  The examiner indicated that this 
was nonorthopedic in origin and that there were no firm, 
solid, orthopedic complaints.  The examiner found good 
strength in the lower extremities and good feeling in both 
lower extremities, as well as in both upper extremities.

As noted, the veteran's cervical spine disability is rated as 
40 percent disabling under DC 5293 for intervertebral disc 
syndrome, under the criteria in effect prior to September 23, 
2002.  In order to receive the next higher 60 percent rating, 
the evidence must show intervertebral disc syndrome, 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  

VA medical records dated from May 2001 to March 2005 show 
complaints of bilateral upper extremity weakness and 
numbness; and May 2003 and June 2004 VA neurology clinical 
evaluations show right arm hemiparesis, right facial droop, 
and right lower extremity weakness, since C5-C6 fusion for 
"herniated disc."  However, a June 2004 VA neurology 
clinical evaluation shows that the imaging and 
electromyographic findings in 2001 and 2002 and repeat MRI's 
of the brain and cervical spine were not enough to explain 
the severity of the veteran's symptoms.  A June 2004 VA 
attending neurology record also shows the left extremity 
examination was normal and notes that the findings on the 
right were somewhat elaborated to the examination.  
Additionally, a March 2005 VA orthopedic examiner noted that 
the veteran significantly magnified his symptoms and found no 
relationship between the cervical spine disability and his 
upper extremity symptoms.  A March 2005 VA peripheral nerves 
examination report also shows that there was no relationship 
between the symptoms and the objective findings and that the 
diagnosis was behaviorally-related upper extremity symptoms 
and right lower extremity compression neuropathies that are 
not due to orthopedic dysfunction or cervical spine 
dysfunction.  Thus, upon review, there are no objective 
neurological findings related to the cervical spine to 
warrant a 60 percent evaluation under DC 5293.

The only other potentially applicable criteria, under which a 
schedular rating higher than 40 percent is possible includes 
DC 5286 for complete bony fixation (ankylosis) of the spine, 
and DC 5285 for residuals of fracture of vertebra.  These 
diagnostic codes, however, do not apply.  While the evidence 
shows some limited range of motion of the cervical spine, 
there are no findings of ankylosis.  Additionally, none of 
the records show findings of a fractured vertebra or any 
residuals.  

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The evidence does not show that 
the cervical spine disability markedly interfered with 
employment.  VA medical records dated in August 2002 and 
March 2005 note that the veteran drove a bus full-time and 
had a commercial driver's license, and worked in a business 
office for several years.  There also are no frequent periods 
of hospitalization, or other factors indicating an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's 
cervical spine disability more closely resembles the criteria 
for a 40 percent rating under DC 5293, under the regulations 
in effect prior to September 23, 2002.  See 38 C.F.R. § 4.7.

b)  Increased rating higher than 40 percent under the 
criteria in effect after September 23, 2002

In order to receive the next higher 60 percent rating for 
intervertebral disc syndrome under the new rating formula for 
the spine, the evidence subsequent to September 23, 2002 must 
show incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2005).  However, a March 2005 VA 
examination report shows no specific episodes of orthopedic 
dysfunction that acted as flares in the previous 12 month's 
period of time.  The remaining evidence also does not show 
any findings of incapacitating episodes.  As such, a higher 
rating under the revised formula for intervertebral disc 
syndrome does not apply.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, in effect subsequent to September 26, 2003, the 
next higher rating applicable to the cervical spine would be 
100 percent, for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, DC 5243 (2005).  The evidence, however, 
does not show ankylosis of the spine, as previously 
indicated.

The Board notes that the revised schedule, in effect 
subsequent to September 26, 2003, also provides for a 
separate evaluation for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, DC 5243, Note (1).  However, as noted, 
even though the evidence shows subjective complaints of 
bilateral upper extremity weakness and numbness, and findings 
of right arm hemiparesis, right facial drop, and right lower 
extremity weakness, the objective evidence of record does not 
relate these findings to the cervical spine disability.  A 
June 2004 VA attending neurology record shows that the left 
extremity examination was normal and notes that the findings 
on the right were somewhat elaborated to the examination.  
Additionally, March 2005 VA examination reports show the 
veteran exaggerated his symptoms and indicate that there was 
no relationship between the upper and lower extremity 
neuropathies, and the objective findings associated with the 
cervical spin disability.  As such, the veteran is not 
entitled to a separate neurological disability rating, as it 
applies to his cervical spine disability.  Id.

The veteran also is not entitled to a separate compensable 
evaluation for limitation of motion of the cervical spine due 
to degenerative disc disease, which is rated as degenerative 
arthritis under DC 5003.  Evaluations for distinct 
disabilities resulting from the same injury may be separately 
evaluated as long as the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).  However, limitation of motion of the 
cervical spine due to degenerative disc disease has been 
considered and compensated under the 40 percent evaluation 
already assigned under the former DC 5293.  To assign a 
separate evaluation for limitation of the motion of the spine 
due to degenerative arthritis is similarly not permitted 
under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 
and following notes.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows some painful motion of the 
spine, which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows some functional 
impairment in prolonged sitting, standing, and walking.  
However, any functional loss resulting from the cervical 
spine disability already is contemplated by the 40 percent 
rating under the former DC 5293.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.    

Moreover, as previously discussed, an extra-schedular rating 
under 38 C.F.R. § 3.321(b) is not warranted.

In sum, for the period after September 23, 2002, the Board 
finds that the level of the veteran's cervical spine 
disability more closely resembles the criteria for a 40 
percent rating under DC 5293, under the "old" criteria.  
See 38 C.F.R. § 4.7.


ORDER

Entitlement to an increased rating higher than 40 percent for 
a cervical spine disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


